Mr. Justice Hutchison
delivered the opinion of the court.
Defendant, appellant, was convicted of a violation of section 162 of the Penal Code under an information charging the facts as follows:
*699“The aforesaid defendant, on or about one of the days of the month of July, 1914, in Naguabo,- within the judicial district of TIu-maeao, then and there voluntarily caused his name to be registered in the Registry of Electors of Naguabo,. electoral precinct of Na-guabo, knowing that he was not entitled to such registration, not having attained the age required by the law to be an elector, to wit, 21 years.”
This information was demurred to on the ground that the facts stated do not constitute a crime.
The demurrer was overruled and the defendant then pleaded guilty.
The fiscal moves to dismiss the appeal upon the ground, among others, that “in a criminal case a party cannot have a judgment properly entered on a plea of guilty reviewed by appeal or writ of error, since such judgment' is in effect a judgment by confession, ’ ’ and cites in support of this view of the matter Lowe v. State, 11 Md, 1, 73. Atl. 637, 18 Ann. Cases, 744, 24 L. R. A. (N. S.) 439.
Regarded as a statement in general terms of a general rule the proposition is sound enough, hut the principle involved has no application to the case at bar. The rule is based upon the theory of waiver and can apply only to the questions waived. It is familiar law that a motion or stipulation for the mere formal entry of a judgment in conformity with the previous ruling or decision of the court, in' order to test the soundness of such ruling or decision on appeal, is not such consent as constitutes a waiver of the right of appeal. 3 C. J: p. 603, § 448, p. 671, § 546, p. 674, §§ 547, 548; 2 R. C. L. p. 57, §§ 38 et seq.; Binet v. García, 18 P. R. R. 331; Nieves v. Sánchez, 17 P. R. R. 837; Torres v. Calaf,, id. 585, and cases cited.
In the Lowe case the court dwells at length upon the phrase “properly entered’’ qualifying thé general principle as announced by most if not all of the authorities, points out that the word “properly” does not refer to the mere form of entry hut relates rather to substance, and, in conclusion upon this. *700point, says: “We cannot bold that the judgment was properly entered within the meaning of the authorities relied on by the Attorney General; and, if not so entered, this appeal cannot he. dismissed.”
Unless, therefore, we can say that the judgment herein was properly entered after overruling the demurrer, then the motion to dismiss cannot be granted. That no valid judgment of conviction can be entered upon an information which charges no offense is self-evident, and to assume that the information is sufficient in this regard is simply to beg the one vital question involved in this appeal.
Any application of the theory of the motion to the facts herein would suggest, if it does not involve, a return to the old common-law doctrine, according to which, even in capital cases “if” the defendant “will demur, and it be judged against him, he shall have judgment to be hanged. ’ ’ 2 Bishop’s New Criminal Procedure, p. 609, § 782.
The true rule by which we must be governed in the case at bar is announced by the same author and in the volume last above mentioned with characteristic clearness and brevity, at page 620, § 795, where, referring to the plea of guilty, he says:
“The effect of this plea is a record admission of whatever is well alleged' in the indictment. If the latter is insufficient, it confesses nothing; but if good, the court proceeds to the sentence * *
See also People v. García, ante, No. 974, decided April 25, 1916.
The other grounds relied upon involve details of procedure and practice largely within the discretion and control of the court and need not be discussed.
The demurrer raises a fundamental question and the defect, if it exists, is fatal both to the information and the judgment. People v. García, supra.
The motion must be

Denied.

*701Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.,